United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1733
Issued: March 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2009 appellant filed a timely appeal from a May 22, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying his hearing request. The Board also
has jurisdiction over the April 9, 2009 merit decision that denied appellant’s claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and nonmerits of this
case.1
ISSUES
The issues are: (1) whether appellant satisfied his burden of proof to establish he
sustained an injury in the performance of duty on December 30, 2008 causally related to his
employment; and (2) whether the Office properly denied his request for an oral hearing as
untimely pursuant to 5 U.S.C. § 8124.

1

By decision dated June 25, 2009, the Office denied reconsideration of the April 9, 2009 decision. An Office
decision, issued while the Board has jurisdiction over the matter in dispute, is null and void. Lawrence Sherman, 55
ECAB 359 (2004).

FACTUAL HISTORY
On February 26, 2009 appellant, a 42-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) for a hernia, alleging that on December 30, 2008 while lifting a tub of mail he
experienced a sharp pain in his stomach and groin area.
Appellant submitted a January 21, 2009 report in which Dr. Annie Kou, a family
physician, presented findings on examination and diagnosed right inguinal pain with increased
intra-abdominal pressure, sneezing, coughing and straining. Dr. Kou noted that, while appellant
had groin discomfort, no mass or hernia was palpated. She opined that appellant’s diagnosis
“could be” strain or small hernia.
In a January 29, 2009 report, Dr. David S. Udis, a Board-certified diagnostic radiologist,
reported that an ultrasound scan of appellant’s abdomen revealed no abnormalities.
In a February 5, 2009 report, Dr. Kent Fung, a family physician, presented findings on
examination and diagnosed right inguinal pain with increased intra-abdominal pressure,
sneezing, coughing and straining.
In a February 9, 2009 note, Dr. Daniel D. Eun, a urologist, diagnosed bilateral inguinal
groin hernias and opined that this condition was “likely related to his work.” In a March 10,
2009 note, he reviewed appellant’s history of injury. Dr. Eun opined that inguinal hernias are
“predisposed to forming in patients who lift heavy weights on a regular basis.” While noting that
a congenital component may also influence development, he opined that appellant’s inguinal
hernia developed while he was in his late 30’s, working as a mail carrier because his abdominal
pain presented “only recently.” In a subsequent report (CA-17) dated March 16, 2009, Dr. Eun
diagnosed inguinal hernia and provided work restrictions.
By decision dated April 9, 2009, the Office denied the claim. While it accepted that
appellant lifted a tub of mail on December 30, 2008, it denied the claim because the evidence of
record did not establish that appellant’s medical condition was caused by the accepted
employment incident.
On May 16, 2009 appellant requested a hearing. By decision dated May 22, 2009, the
Office denied appellant’s hearing request because it was untimely.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant lifted a tub of mail on December 30, 2008.
Appellant’s burden is to demonstrate that the accepted employment incident caused a medicallydiagnosed condition. Causal relationship is a medical issue that can only be proven by
substantial, probative rationalized medical opinion evidence.9 Appellant has not submitted
sufficient medical opinion evidence and therefore has not satisfied his burden of proof.
Both Dr. Kou and Dr. Kent diagnosed right inguinal pain, but pain is a symptom, not a
compensable diagnosis.10 Dr. Udis’ reported an ultrasound scan of appellant’s abdomen revealed
no abnormalities. The Board further notes that none of these physicians offered any opinion
regarding the cause of appellant’s current condition. As such their reports are of little probative
value in establishing that appellant sustained a hernia while lifting a tub of mail on
December 30, 2008.
While Dr. Eun, in his March 10, 2009 note, opined that appellant did have bilateral
inguinal hernias and that appellant’s condition occurred while working as a mail carrier, he did
not present findings on examination, a review of appellant’s medical history or describe, with
sufficient medical rationale, the mechanism of injury or explain how the accepted employment
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

3

incident of lifting a tub of mail on December 30, 2008 caused appellant’s hernia. He merely
offered a speculative opinion that appellant’s work caused or contributed to his condition
because his pain only presented recently. These deficiencies reduce the probative value of
Drs. Kou, Fung, Eun and Udis’ opinions such that their reports and notes are insufficient to
satisfy appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.
The Board finds that appellant has not satisfied his burden of proof to establish he
sustained an injury in the performance of duty on December 30, 2008 causally related to his
employment.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act,12 concerning a claimant’s entitlement to a hearing before
an Office hearing representative, states: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection(a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.
Section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting
hearings. A claimant is entitled to a hearing as a matter of right only if the request is filed within
the requisite 30 days.13 When the Office revised its regulations effective January 4, 1999, the
new regulations provided that a hearing was a review of an adverse decision by a hearing
representative and that a claimant could choose between two formats: an oral hearing or a
review of the written record.14 These regulations also provide that the request for either type of
hearing must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.15
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings, including when the request is made after the 30-day
period for requesting a hearing and that the Office must exercise this discretionary authority in

11

See also Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving
declarations do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
12

5 U.S.C. § 8124(b)(1).

13

Tammy J. Kenow, 44 ECAB 619 (1993); Ella M. Garner, 36 ECAB 238 (1984).

14

20 C.F.R. § 10.615.

15

Id. at § 10.616. See Leona B. Jacobs, 55 ECAB 753 (2004).

4

deciding whether to grant a hearing.16 In these instances, the Office will determine whether a
discretionary hearing should be granted or, if not, will so advise the claimant with reasons.17
ANALYSIS -- ISSUE 2
On April 9, 2009 the Office denied appellant’s claim. Appellant’s hearing request was
postmarked May 16, 2009 more than 30 days after the Office issued its initial decision and,
therefore, the Office properly found that appellant was not entitled to a hearing as a matter of
right.
The Office properly exercised its discretion and determined that appellant’s request for an
oral hearing could be equally well addressed by requesting reconsideration and submitting
additional evidence. The Board has held that the only limitation on the Office’s discretionary
authority is reasonableness. An abuse of discretion is generally shown through proof of manifest
error, a clearly unreasonable exercise of judgment or actions taken which are contrary to logic
and probable deduction from established facts.18 The Board finds that there is no evidence of
record that the Office abused its discretion in denying appellant’s request. Thus, the Board finds
that the Office’s denial of his request for an oral hearing was proper under the law and the facts
of this case.
CONCLUSION
The Board finds that appellant has not satisfied his burden of proof to establish he
sustained an injury in the performance of duty on December 30, 2008 causally related to his
employment. The Board finds the Office properly denied appellant’s request for an oral hearing
as untimely pursuant to 5 U.S.C. § 8124.

16

Samuel R. Johnson, 51 ECAB 612 (2000); Eileen A. Nelson, 46 ECAB 377 (1994).

17

Claudio Vasquez, 52 ECAB 496 (2001); Johnny S. Henderson, 34 ECAB 216 (1982).

18

See André Thyratron, 54 ECAB 257 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the May 22 and April 9, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

